NO. 07-08-0454-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 FEBRUARY 25, 2010

                            _________________________

                        JAMES MICHAEL FIELDS, APPELLANT

                                          V.

                          THE STATE OF TEXAS, APPELLEE

                            _________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B17234-0705; HONORABLE ED SELF, JUDGE

                           ___________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      A jury convicted appellant, James Michael Fields, of two counts of aggravated

sexual assault of a child.1 On each count, it sentenced him to sixty years in prison and

a $10,000 fine. The sentences are concurrent. Appellant timely filed a notice of appeal.

His court-appointed appellate counsel has filed a motion to withdraw from


      1
          Tex. Penal Code Ann. § 22.021 (Vernon Supp. 2009).
representation supported by an Anders2 brief. We grant counsel’s motion to withdraw

and affirm the judgments of the trial court.


         In the Anders brief supporting his motion to withdraw, appellant’s court-appointed

counsel analyzed the evidence adduced at trial. He advanced a potential legal and

factual sufficiency issue but concluded after reviewing the entire record and conducting

research the case presents no reversible error and in his opinion the appeal is frivolous.

Attached to counsel’s motion to withdraw was a copy of a letter from him to appellant

transmitting the motion to withdraw and the Anders brief and notifying appellant of the

right to file a pro se response. The letter also notified appellant how to obtain a copy of

the record. See Johnson v. State, 885 S.W.2d 641, 646-47 (Tex.App.–Waco 1994, pet.

refused), modified in part by Wilson v. State, 955 S.W.2d 693 (Tex.App.–Waco 1997, no

pet.).   This court also advised appellant by letter of his right to file a response to

counsel’s Anders brief. Appellant did not file a pro se response.


         When court-appointed counsel files a motion to withdraw and a brief in which he

concludes no arguable grounds for appeal exist, we review the entire record and make

an independent determination. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400 (the

appellate court, and not counsel, after full examination of the record, determines

whether the case is “wholly frivolous”); accord Bledsoe v. State, 178 S.W.3d 824, 826

(Tex.Crim.App. 2005); Mitchell v. State, 193 S.W.3d 153, 155 (Tex.App.–Houston [1st

Dist.] 2006, no pet.). If, from our review of the entire record, we find arguable grounds


         2
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). See
In re Schulman, 252 S.W.3d 403, 404 (Tex.Crim.App. 2008) (sole purpose of Anders
brief is to explain and support counsel’s motion to withdraw).

                                               2
for appeal, we will abate the appeal, remand the case to the trial court, and allow

withdrawal of court-appointed counsel. Bledsoe, 178 S.W.3d at 826-27; Mitchell, 193
S.W.3d at 156. If we determine from our review of the entire record that the appeal is

wholly frivolous, we may affirm the trial court’s judgment by issuing an opinion

explaining that we reviewed the record and found no arguable grounds for appeal.

Bledsoe, 178 S.W.3d at 826-27; Mitchell, 193 S.W.3d at 156.             An appellant may

challenge a court of appeals’ finding of no arguable grounds for appeal by a petition for

discretionary review filed in the Court of Criminal Appeals. Bledsoe, 178 S.W.3d at 827

& n.6; Mitchell, 193 S.W.3d at 156.


       After reviewing counsel’s Anders brief, we reviewed the entire record. We find

no arguable grounds for appeal.       Accordingly, the motion of appellant’s counsel to

withdraw is granted3 and the judgments are affirmed.


       It is so ordered.


                                                        James T. Campbell
                                                             Justice


Do not publish.




       3
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review. See Tex. R. App. P. 48.4.




                                             3